Case 1:20-cv-23118-RNS Document 8 Entered on FLSD Docket 08/06/2020 Page 1 of 3



                            United States District Court
                                      for the
                            Southern District of Florida

  William Alexander Townsend,            )
  Petitioner,                            )
                                         )
                                           Civil Action No. 20-23118-Civ-Scola
  v.                                     )
                                         )
  Mark S. Inch, Respondent.
                 Order Dismissing Successive Habeas Petition
       This matter is before the Court on an independent review of the record.
 For the reasons set forth below, the Court dismisses the Petitioner William
 Townsend’s § 2254 petition (ECF No. 1) as a successive habeas petition under
 28 § 2244(b)(3).
       1. Background
        Townsend, a pro se inmate currently confined at Hamilton Correctional
 Institution-Annex, has filed this petition for writ of habeas corpus, pursuant to
 28 U.S.C. § 2254. (ECF No. 1.) He challenges the constitutionality of his
 conviction and sentence, entered following a jury trial in Miami-Dade County
 Circuit Court, case number F97-007241. (Id.)
        Previously, Townsend filed a § 2254 petition in the Southern District of
 Florida challenging his conviction entered in Miami-Dade County circuit court
 case no. F97-007241. See Townsend v. Crews, 14-24126-CV-MORENO, ECF No.
 1 (S.D. Fla. Nov. 4, 2014). The magistrate judge issued a report addressing the
 merits of the petition and recommending it be denied as untimely. (Id. at ECF
 No. 8). The district judge entered an order adopting the report and denying the
 petition on the merits. (Id. at ECF No. 13). Townsend did not appeal the denial.
        Townsend has now filed this, his second § 2254 petition. (See ECF No. 1).
 This petition challenges the same conviction addressed in the prior petition. (Id.)
 Although the petition is captioned as if it were intended to be filed in Florida’s
 Third District Court of Appeal, Townsend invokes 28 U.S.C. § 2254 as the basis
 for his petition, and he is seeking relief pursuant to § 2254. (ECF No. 1 at 1.)
 Townsend has not alleged that has applied for leave to file this successive petition
 from the Eleventh Circuit Court of Appeals as required by § 2244(b)(3) (requiring
Case 1:20-cv-23118-RNS Document 8 Entered on FLSD Docket 08/06/2020 Page 2 of 3



 a petitioner to obtain an order from the appropriate court of appeals for an order
 authorizing the filing of a successive petition).
    2. Discussion
       As explained above, Townsend filed a prior § 2254 petition challenging the
 same state court conviction challenged here. In this § 2254 petition, he is
 asserting new claims attacking that same conviction. (See ECF No. 1).
       In accordance with 28 U.S.C. § 2244(b)(3)(A), “[b]efore a second or
 successive application permitted by this section is filed in the district court, the
 applicant shall move in the appropriate court of appeals for an order authorizing
 the district court to consider the application.” See 28 U.S.C. § 2244(b)(3)(A);
 Felker v. Turpin, 518 U.S. 651, 656-57 (1996). “A motion in the court of appeals
 for an order authorizing the district court to consider a second or successive
 application shall be determined by a three-judge panel of the court of appeals”
 and may be granted “only if [the assigned panel of judges] determines that the
 application makes a prima facie showing that the application satisfies the
 requirements of [28 U.S.C. § 2244(b)(2)].” See 28 U.S.C. § 2244(b)(3)(B) and (C).
 Without authorization from the Eleventh Circuit Court of Appeals, this Court
 lacks jurisdiction to consider a successive petition. See 28 U.S.C. §2244(b)(2)-
 (3); Burton v. Stewart, 549 U.S. 147, 153 (2007) (district court was “without
 jurisdiction to entertain” a successive petition where the petitioner did not first
 obtain authorization); El-Amin v. United States, 172 F. App’x 942, 946 (11th Cir.
 2006) (without authorization, the district court lacks jurisdiction to consider a
 second or successive motion). Here, Townsend has not obtained leave from the
 Eleventh Circuit to file this successive petition, and therefore, the Court must
 dismiss this successive petition for lack of jurisdiction.
    3. Conclusion
        In sum, the Court dismisses the Petitioner William Townsend’s petition
 for habeas corpus (ECF No. 1) for lack of jurisdiction for failing to obtain
 authorization from the Eleventh Circuit Court of Appeals required by 28 U.S.C.
 § 2244(b)(3). The Court does not issue a certificate of appealability. The Court
 directs the Clerk to close the case and mail a copy of this order to the address
 listed below. Any pending motions will be denied as moot.
Case 1:20-cv-23118-RNS Document 8 Entered on FLSD Docket 08/06/2020 Page 3 of 3



       Done and ordered at Miami, Florida, on August 6, 2020.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge



 cc:
 William Alexander Townsend
 #454325
 Hamilton Correctional Institution-Annex
 Inmate Mail/Parcels
 10650 SW 46th Street
 Jasper, FL 32052
 PRO SE
